Title: American Commissioners to De Thulemeier, 26 May 1785
From: American Commissioners
To: Thulemeier, Friederich Wilhelm, Baron von



Sir
Passy May 26st. 1785

We received the letter you did us the honour of writing to us the 3d. inst. and are happy to find that all points of the proposed Treaty being thro the King’s goodness and condescension now agreed, nothing remains but to transcribe it fairly and to sign and exchange the copies according to our powers and the usual forms. But the signature of at least two of our number being necessary, and Mr. Adams being called away by his mission to the court of Great Britain, and another of us rendered unable by age and a painful malady to perform a land journey, there is a difficulty in meeting with your Excellency for the purpose, either at any intermediate place, or at that of your residence, (which in respect to the King we might otherwise willingly do). We therefore propose it for your consideration, whether, tho’ not usual, the Act would not be equally valid, if, in case it should not suit you to come to Paris (where however we should be glad to see you) we were to sign separately the instruments, dating our respective signatures with time and place, and exchanging them by some confidential person who might deliver to you that which shall be signed by us, to be there signed and kept by you, and receive that signed by you, which we can afterwards sign here. We request your opinion and determination, and are with great respect, Sir Your Excellency’s Most obed. & most hble. Servants,

B. Franklin
Tj: Jefferson


P.S. We have the honour to enclose a copy of the treaty as we understand it to be settled: and to propose that the blank in the last article for its continuance shall be filled up with the number “ten.”

